DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 12 are objected to because of the following informalities:  
Claim 8, line 7, it is suggested to insert “by” before “the target slave”.
Claim 12, line 7, it is suggested to insert “by” before “the target slave”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhalla et al (2019/0045304).
Regarding claims 1 and 13, Bhalla discloses a device and a data synchronization method for a wireless communication network (see network in figure 1), wherein the wireless communication network comprises: a master device (100 in figure 1) and N slave devices, and N is an integer greater than 1 (see slave devices 104, 106 in figure 1), the method is applied to any slave device of the N slave devices and comprises: receiving, by a slave device, a data packet 
Regarding claim 5, Bhalla discloses wherein the slave device comprises a baseband (see baseband in figure 13); the receiving, by a slave device, a data packet transmitted by the master device comprises: receiving, by the baseband, the data packet transmitted by the master device (see RX baseband processor in figure 13);  and correspondingly, the determining, by the slave device, a receiving termination time of the preamble (see the example slave devices use the PTS/ATS to help synchronize audio across all the slave devices in paragraph 0026), and 
Regarding claims 6 and 14, Bhalla discloses wherein the determining, by the baseband according to the receiving termination time of the preamble and the delay time configured by the master device for the slave device, the synchronization time with the other slave devices in the N slave devices comprises: calculating, by the baseband, a sum of the receiving termination time of the preamble and the delay time through a hardware circuit of the baseband to obtain the synchronization time (see the baseband processor in figure 13 and a sum of the PTS/ATS and the presentation delay time in paragraph 0033). 

Allowable Subject Matter
Claims 2-4, 7-8, 12, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472